719 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Proposed allowable subject Matter:
Wherein the processor determines whether a behavior pattern is detected upon determining that a determined likelihood of behavior pattern exceeds a specified threshold, wherein a plurality of threshold are stored in the memory. 
Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive. 
Regarding Claims 1 and 11 applicant argues that the cited references fails to disclose the limitation “determining a behavior pattern from the word sequence” and applicant is making this argument because applicant is of the view that Goldman does not mention or teaches determining behavior patterns from the driver comments picked up by the navigation system. 
In reply Examiner respectfully disagree because the patterns of the driver that are detected as taught by Goldman is coming from the utterances of the driver. ((See Abstract lines 6-8- thus “…. A microphone and a speech analyzer identify  driver vocalizations ….. determines driver behavior patterns…”- this means that the microphone is used to sense the voice/utterance of the driver/user and through the utterances the driver’s behavior patterns are determined.  
Moreover , Section 0026, lines 7-12 of Goldman clearly discloses- “… driver monitoring data includes driver speech utterances and in Section 0034, lines 1-3 Goldman clearly states  the speech or Utterances of the a driver is detected and used as input for adaptive guidance which means the pattern in the speech is adapted as guidance for future use by the vehicle. 
Regarding Claims 5 and 15, applicant argues the limitation “instructions to determine the behavior pattern from … a location at which the audio input was received.
In reply, Examiner respectfully disagree because in both Sections 0027 and 0034 “ a comment of a driver is received at a particular location  and the pattern of the driver is used from that location to where the driver needs to get to. Thus if the comment like “I am lost”  is received the system can use the location of the driver to determine the correct route by following the pattern learned by the system. This means based on the comment I am lost at a particular location the driver’s or user’s pattern is used reroute the driver the correct destination. 
Regarding Claims 7 and 17, applicant argues that the combination of the references fails to disclose the limitation “instructions to identify the behavior pattern based on identifying two individuals from the word sequence. 
In reply, Examiner respectfully disagree because in section 0036, Goldman teaches comments such as Thinking aloud which is not directed to nobody in particular. If the system can determine that a particular comment is uttered towards nobody in particular then it is also possible to utter comment that are directed to particular individuals. Section 0036 also clearly discloses that statements or comments are directed to a passenger in the vehicle and a passenger is a particular individual within the vehicle. Therefore clearly Goldman discloses instructions that identifies individuals such as comments directed to a particular passenger or individual. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (2015/0345981) in view of Kozloski (20140195213).
Claim 1: Goldman discloses a system, comprising:  a microphone; (Microphone 112-Section 0020, lines 9-10)  a computing device (Processor 106- Section 0021, line 7) including a processor (microprocessor-Section 0021, line 8)  and a memory, (Storage medium-Section 0021, line 9) 
 the memory storing instructions executable by the processor to identify a word sequence in audio input received from the microphone;(Section 0036 discloses that the system detect comments such as “I don’t know if this thing is working” from the driver’s input comments which reads on word sequence. See NB)
(NB: word sequence read in light of the specification includes a subject, verb, adverb or a phrase of words and therefore the detected comments by the driver includes phrase of words-see page Table 1 at Page 7) 
determine a behavior pattern (Section 0026, lines 9-10- thus driving patterns detected)  from the word sequence (Section 0026-Driver monitoring data such as driver Speech utterances is used to monitor the behavior pattern of the driver - Section 0026) and report the behavior pattern to a memory (Section 0050, lines 11-13- the detected driver behavior is stored in memory for future reference).

 Kozloski discloses Automatic driver modeling that uploads measured driver data including behavior patterns of a driver to a remote server. (Section 0033, lines 5-10- thus the measured driver data is uploaded or transmitted to a remote server). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of sending information (behavior pattern) to a remote server. The motivation is that it makes the information (behavior pattern) reliable and faster to recover.  

Claim 2: Goldman in view Kozloski discloses wherein the instructions further including instructions to: provide the audio input as input to a machine learning program; (Kozloski: Section 0031, lines 8-10- thus measured driver data (includes drivers audio) are uploaded to the machine learning program) and receive the behavior pattern as output from the machine learning program. (Goldman: Section 0050: lines 1-3: “Data from the behavior pattern analyzer 212 are used by an adaptive guidance engine 220 to adaptively modify navigation guidance provided to the driver 104”- hence the adaptive guidance engine learns the behavior pattern of the driver and make modifications) 
Claim 3: Goldman in view Kozloski discloses including instructions to provide at least one of a location, (Godlman: Section 0040, lines 1-5 location base services (LBS) information of the driver is detected-Section 0040) an identifier of an individual, (Kozloski: Section 0031 lines 6-9 “in addition to identifying the driver based on measured behavior pattern”)  or a time of day in the input to the machine learning program.
Claim 4: Goldman in view Kozloski discloses the instructions further including instructions to receive an update to the machine learning program from the remote server. (Kozloski: Section 0032, lines 11-13- thus the model of the driver is updated with new driver behavior from the remote server-See Section 0033). 
Claim 5: Goldman in view Kozloski discloses the instructions further including instructions to determine the behavior pattern from a volume, a pitch, a tone in the word sequence, or a location at which the audio input was received. (Goldman: Section 0027, lines 11-12- thus the location detected by the camera where the driver’s speech is detected is used to determine driving pattern behavior of the driver-please see section 0032 drivers behavior is recorded/determined/identified). 
Claim 6: Goldman in view Kozloski discloses the instructions further including instructions to identify the behavior pattern (Goldman: Section 0034, lines 7-11-the comment of the driver is captured by the navigation system which is used to determine the behavior pattern of the driver- please see section 0032 drivers behavior is recorded/determined/identified-Section 0044, lines 2-4- thus the individual is identified) based on identifying an individual from the word sequence. (Kozloski: Section 0031 lines 6-9 “in addition to identifying the driver based on measured behavior pattern”)
Claim 7: Goldman in view Kozloski discloses the instructions further including instructions to identify the behavior pattern based on identifying two individuals from the word sequence. (Goldman: Section 0036, lines 3-6- thus “some comments could be directed to a passenger in the vehicle”- this means the system can detect comments made by the driver and the passenger as well). 
Claim 9: Goldman in view Kozloski discloses the instructions further including instructions to store an individual profile and identify an individual based on the received audio input and the stored profile, (Goldman: Section 0019: the objective of the navigation is to guide the driver through adaptive guidance but also to conform to a driver’s guidance preferences through the monitoring of drivers behavior where the drivers guidance preferences reads on the individual profile-See Section 0040 where user personal preferences)  wherein the profile includes at least one of an identifier, (Kozloski: Section 0031 lines 6-9 “in addition to identifying the driver based on measured behavior pattern”)vocabulary characteristic, syntax characteristic, voice attributes, and audio data including an individual’s voice. (Section 0040, lines 6-8- thus “a driver who is known”- which means the driver is identified) 
Claim 10: Goldman in view Kozloski discloses the instructions further including instructions to determine the behavior pattern based at least in part on the individual profile. (Goldman: Section 0044, lines 1-5- based on the setting of the user preferences the user is identified to detect the behavior pattern of the user)
Claim 11: Goldman discloses a method comprising identifying a word sequence in audio input received from a microphone; (Section 0036 discloses that the system detect comments such as “I don’t know if this thing is working” by the driver which is a word sequence. See NB)
(NB: word sequence read in light of the specification includes a subject, verb, adverb or a phrase of words and therefore the detected comments by the driver includes phrase of words)
 determining a behavior pattern (Section 0026, lines 9-10- thus driving patterns detected) from the word sequence (Section 0026-Driver monitoring data such as driver Speech utterances is used to monitor the behavior pattern of the driver - Section 0026)  and reporting the behavior pattern to a memory. (Section 0050, lines 11-13- the detected driver behavior is stored in memory for future reference).
Goldman does not disclose reporting the pattern behavior to a remote server. 
 Kozloski discloses Automatic driver modeling that uploads measured driver data including behavior patterns of a driver to a remote server. (Section 0033, lines 5-10- thus the measured driver data is uploaded or transmitted to a remote server). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of sending information (behavior pattern) to a remote server. The motivation is that it makes the information (behavior pattern) reliable and faster to recover.  

Claim 12: Goldman in view Kozloski discloses a method further comprising providing the audio input as input to a machine learning program; (Kozloski: Section 0031, lines 8-10- thus measured driver data (includes drivers audio) are uploaded to the machine learning program) and receiving the behavior pattern as output from the machine learning program. (Goldman: Section 0050: lines 1-3: “Data from the behavior pattern analyzer 212 are used by an adaptive guidance engine 220 to adaptively modify navigation guidance provided to the driver 104”- hence the adaptive guidance engine learns the behavior pattern of the driver and make modifications) 

Claim 13: Goldman in view Kozloski discloses that the method further comprising providing at least one of a location, (Godlman: Section 0040, lines 1-5 location base services (LBS) information of the driver is detected-Section 0040)  an identifier of an individual, (Kozloski: Section 0031 lines 6-9 “in addition to identifying the driver based on measured behavior pattern”) or a time of day in the input to the machine learning program.
Claim 14: Goldman in view Kozloski discloses that the method further comprising receiving an update to the machine learning program from the remote server. (Kozloski: Section 0032, lines 11-13- thus the model of the driver is updated with new driver behavior from the remote server-See Section 0033). 

Claim 15: Goldman in view Kozloski discloses that the method further comprising determining the behavior pattern from a volume, a pitch, a tone in the word sequence, or a location at which the audio input was received. (Goldman: Section 0027, lines 11-12- thus the location detected by the camera where the driver’s speech is detected is used to determine driving pattern behavior of the driver-please see section 0032 drivers behavior is recorded/determined/identified).
Claim 16: Goldman in view Kozloski discloses that the method further comprising identifying the behavior pattern (Goldman: Section 0034, lines 7-11-the comment of the driver is captured by the navigation system which is used to determine the behavior pattern of the driver- please see section 0032 drivers behavior is recorded/determined/identified-Section 0044, lines 2-4- thus the individual is identified) based on identifying an individual from the word sequence. (Kozloski: Section 0031 lines 6-9 “in addition to identifying the driver based on measured behavior pattern”)

Claim 17: Goldman in view Kozloski discloses the method further comprising identifying the behavior pattern based on identifying two individuals from the word sequence. (Goldman: Section 0036, lines 3-6- thus “some comments could be directed to a passenger in the vehicle”- this means the system can detect comments made by the driver and the passenger as well). 

Claim 19: Goldman in view Kozloski discloses the method further comprising storing an individual profile and identify an individual based on the received audio input and the stored profile, (Goldman: Section 0019: the objective of the navigation is to guide the driver through adaptive guidance but also to conform to a driver’s guidance preferences through the monitoring of drivers behavior where the drivers guidance preferences reads on the individual profile-See Section 0040 where user personal preferences) wherein the profile includes at least one of an identifier, (Kozloski: Section 0031 lines 6-9 “in addition to identifying the driver based on measured behavior pattern”) vocabulary characteristic, syntax characteristic, voice attributes, and audio data including an individual’s voice. (Goldman:Section 0040, lines 6-8- thus “a driver who is known”- which means the driver is identified)
Claim 20: Goldman in view Kozloski discloses the method further comprising determining the behavior pattern based at least in part on the individual profile. (Goldman: Section 0044, lines 1-5- based on the setting of the user preferences the user is identified to detect the behavior pattern of the user)


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (2015/0345981) in view of Kozloski (20140195213) as applied to claims 1-7 and 9-16 and 19-20 above, and further in view of McCallam (20040230832) .
Claims 8 and 18: Goldman in view Kozloski discloses the instructions further including instructions to report the behavior pattern (Goldman: Section 0044, lines 1-5- based on the setting of the user preferences the user is identified to detect the behavior pattern of the user) via a communication network to the remote server (Kozloski: Section 0033, lines 5-10- thus the measured driver data is uploaded or transmitted to a remote server) However Goldman in view Kozloski does not disclose the transmission is based upon determining that a behavior threshold is exceeded.
McCallam discloses a local detection manager that compares collected parameters and indicates (sending a message/indication) unusual behavior pattern when the measured performance parameters exceeds the limit. (Section 0069, lines 1-15- thus a message or indication is sent to the a security server when the limit has been exceeded). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Goldman in view of Kozloski to include the teaching of sending a notification or an alert when a limit is exceeded. The motivation is address the issue on time to avoid a big problem. 
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bostick (20180286429) discloses a manager system that tracks behavior patterns of a user during input of a speech or text based message for each message determined to be untruthful (e.g yielding a truthfulness value below a threshold)
Beaumont (20150088515) discloses a method that receives an audio data from one or more microphones and identify human speech in the audio data. The method performs one or more actions based on audio input of the primary speaker.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        05/21/2021